Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered August 16, 2000, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention regarding the validity of the plea as he did not move to withdraw his plea of guilty or to vacate the judgment of conviction (see People v Piediscalzo, 287 AD2d 582 [2001]). We decline to address this issue in the exercise our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. Ritter, J.P., Goldstein, H. Miller and Mastro, JJ., concur.